Concurring Opinion by
President Judge Bowman:
In concurring with the majority opinion in all respects, I simply record this case as but one more example of the ambivalent position of the DER that a “proposed source of [water] supply [to include a fluoridation program] appears to be not prejudicial to the public health.” Section 3, Act of April 22, 1905, P. L. 260, as amended, 35 P. S. §713, when it continues to deny applications to modify water supply permits intended to discontinue a fluoridation program not because discontinuance of such a program is found to be prejudicial to the public health but simply because, as originally issued, the permit included such a fluoridation program. See Commonwealth, Department of Environmental Resources v. City of Lebanon, 22 Pa. Commonwealth Ct. 132, 348 A.2d 166 (1975).